FILED
                            NOT FOR PUBLICATION                             JUN 26 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10466

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00190-GMN

  v.
                                                 MEMORANDUM*
STACY JOHNSON,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Gloria M. Navarro, Chief Judge, Presiding

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Stacy Johnson appeals from the district court’s judgment and challenges the

restitution order imposed as a special condition of supervised release, following

her jury-trial conviction for embezzlement, in violation of 29 U.S.C. § 501(c), and

falsifying union records, in violation of 29 U.S.C. § 439(c). We have jurisdiction

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291, and we affirm.

      Johnson challenges the special condition of supervised release which

requires that she pay $6,000 in restitution at a rate of $500 per month. Johnson

contends that this condition is greater than necessary and unreasonable in light of

her financial circumstances. We review for abuse of discretion, see United States

v. Batson, 608 F.3d 630, 632-33 (9th Cir. 2010), and find none. The restitution

order is reasonably related to the goals of deterrence and providing just

punishment, and it does not involve a greater deprivation of liberty than is

reasonably necessary. See 18 U.S.C. §§ 3563(b)(2) and 3583(c), (d); Batson, 608
F.3d at 636-37 (district court may order, as a condition of supervised release,

restitution in the amount of loss caused by the offense of conviction).

      AFFIRMED.




                                          2                                 13-10466